FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                  May 29, 2013
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                  Clerk of Court
                               TENTH CIRCUIT



 DAVID BLADE CLAY,

             Plaintiff - Appellant,

 v.                                                   No. 13-6063
                                               (D.C. No. 5:12-CV-01144-C)
 CANADIAN COUNTY JAIL,                              (W.D. Oklahoma)

             Defendant - Appellee.


                          ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, and ANDERSON and TYMKOVICH, Circuit
Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Defendant and appellant, David Blade Clay, proceeding pro se, filed the

instant 28 U.S.C. § 1983 action challenging various conditions of his confinement


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 32.1.
at the Canadian County Jail. 1 When he failed to pay the requisite filing fees, and

failed to file a satisfactory motion seeking leave to proceed in the district court

without such payment (to proceed in forma pauperis (“ifp”)), the magistrate judge

who was handling the preliminary matters in the case recommended that the case

be dismissed without prejudice. In his recommendation, the magistrate judge

noted that the court had mailed to Mr. Clay ifp forms on two occasions, and had,

on three occasions, extended Mr. Clay’s time to comply with the court’s orders to

submit the requisite form, but that Mr. Clay had continuously failed to comply

with the rules and the court’s orders. The magistrate judge also noted that Mr.

Clay had filed a proper and successful ifp motion in another case, thus indicating

a familiarity with the process and the required form.

      The district court adopted the report and recommendation and dismissed

Mr. Clay’s action without prejudice, for failure to pay the filing fee or submit an

ifp motion. The court then denied Mr. Clay’s motion (on the proper form) to

proceed ifp on appeal before our court. Mr. Clay makes virtually no attempt to

challenge the propriety of the district court’s decision. Rather, he attempts to

argue the merits of his § 1983 action, which the court, of course, did not address

below. Mr. Clay has renewed his appellate ifp motion.




      1
      Pursuant to this court’s Order dated March 28, 2013, we obviously have
determined that we have jurisdiction over this appeal.

                                         -2-
      Discerning no error in the district court’s dismissal without prejudice for

failure to comply with the court’s rules, we AFFIRM that dismissal. We DENY

as frivolous Mr. Clay’s motion to proceed on appeal ifp. We remind Mr. Clay

that he must pay immediately the unpaid balance of his fee.

                                              ENTERED FOR THE COURT


                                              Stephen H. Anderson
                                              Circuit Judge




                                        -3-